DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, and 12-13 – are rejected under 35 U.S.C. 103 as being unpatentable over Yen (8,578,666) in view of Schmorde (10,536,111).  
1.	Yen teaches a boltless module mounting system, comprising:
a. at least one module frame having a module laminate therein (solar module); 
b. at least one support structure having support rails (brackets 130 are essentially short rails); and
c. a plurality of boltless mounting components (120) operative to attach the at least one module frame to the support rails. 

Schmorde teaches an electrically conductive grounding connector extending through members coupling them (self-tapping screws and blind rivets couple members, col. 5, lines 1-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the at least one module frame to the at least one support structure just as Schmorde couples members with the electrically conductive grounding connector to secure them together and prevent an electrical short. 

2.	Yen in view of Schmorde discloses the boltless module mounting system of claim 1, Yen further teaching the boltless mounting components are interlocking posts and receiving slots (Fig. 2).

3.	Yen in view of Schmorde discloses the boltless module mounting system of claim 2, Yen further teaching the at least one module frame comprises a plurality of posts when 120 is secured to the module frame and the support rails comprise a plurality of receiving slots when the 120 is secured to the module frame and 126 enters the rails slot. Examiner notes that there is no criticality for the claimed post/slot structure, as the opposite is recited in claim 4. 

4.	Yen in view of Schmorde discloses the boltless module mounting system of claim 2, Yen further teaching the at least one module frame comprises a plurality of receiving slots when 124 is not in the module frame slot and the support rails comprise a plurality of posts when 126 is in the support rail. Examiner notes that there is no criticality for the claimed post/slot structure, as the opposite is recited in claim 4. 
Examiner notes that there is no criticality for the claimed post/slot structure, as several variations are disclosed. 

12.	The claim recites an obvious method of using the Yen in view of Schmorde boltless module mounting system as described above. 

13.	Yen in view of Schmorde discloses the boltless module mounting system of claim 1, Yen further teaching the electrically conductive grounding connector is a screw or rivet (self-tapping screws and blind rivets couple members, col. 5, lines 1-15).

Claims 7 and 11 – are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Schmorde and in further view of Goddard (1,939,892). 
7.	Yen in does not teach the boltless mounting components comprising interlocking posts and receiving slots has slots having a modified keyhole conformation with two slide slots extending in opposite directions from a receiving hole. Goddard (Fig. 1) teaches boltless mounting components comprising interlocking posts and receiving slots has slots having a modified keyhole conformation with two slide slots (5) extending in opposite directions from a receiving hole (4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the boltless mounting components to comprise the interlocking posts and receiving slots having slots having a modified keyhole conformation with two slide slots extending in opposite directions from a receiving hole for ease of installation. 

a. at least one module (110) comprising posts (posts when 120 is secured on the module); and
b. at least one support structure comprising support rails with receiving slots (when 120 is not in the slots) having a receiving hole and two or more slide slots, wherein said posts are operative to interlock with said receiving slots.
Yen does not teach two or more slide slots and at least one electrically conductive grounding connector extending through the at least one module and the at least one support structure and coupling the at least one module to the at least one support structure. 
Schmorde teaches an electrically conductive grounding connector extending through members coupling them (self-tapping screws and blind rivets couple members, col. 5, lines 1-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple the at least one module frame to the at least one support structure just as Schmorde couples members with the electrically conductive grounding connector to secure them together and prevent an electrical short. 
Goddard (Fig. 1) teaches boltless mounting components comprising interlocking posts and receiving slots has slots having a modified keyhole conformation with two slide slots (5) extending in opposite directions from a receiving hole (4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the boltless mounting components to comprise the interlocking posts and receiving slots having slots having a modified keyhole conformation with two slide slots extending in opposite directions from a receiving hole for ease of installation. 
Examiner notes that there is no criticality for the claimed post/slot structure, as several variations are disclosed. 

Claim 8 - is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Schmorde and in further view of Plaisted (8,656,659). 
8.	Yen does not teach frames are operative to mount together in a stacked position on one of the support rails. Plaisted (Fig. 5) teaches frames operative to mount together in a stacked position. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the frames to be operatively mounted together in a stacked position on one of the Yen support rails to reduce the support rail number. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that there is no “serious burden on the examiner without restriction”, there is serious burden both in the necessity to additional searching for the subject matter that is mutually exclusive to the non-elected species, and in the necessity to formulate any rejection of the claims drawn to such species. 
Regarding the argument that “Three species is not unreasonable in this case, as both Figures 1-6 and Figures 7-9 are directed to slot-and-post configurations and only two claims have been excluded from consideration”, the embodiments represented in Figs. 1-6 versus Figs. 7-9 are significantly different, as the embodiments represented in Figs. 1-6 has a boltless mounting component that involves a relatively complex double push fastener pin design as opposed to the embodiments represented in Figs. 7-9 that has a  boltless mounting component that has an integral, non-removable headed pin design.
Regarding the argument that “an undue burden has not been established” because “The phrase “mutually exclusive structural characteristics” does not constitute an appropriate explanation showing separate classification, separate status in the art, or a different field of search”, claims to different 
Species I	rivets
Species II	post
Species III	tab
Regarding the amendment of claim 10 and the indication at page of 1 that support for “a support rail with posts and a support rail with receiving slots…may be found in the original specification at page 5, lines 10-17”, no such support apparently exists in the original specification at page 5, lines 10-17. However, despite the 112 2nd indefiniteness rejection, claim 10 as originally filed serves as support for the claimed support rails comprising a first rail having receiving slots a second one rail having a plurality of posts, wherein each post is operative to interlock with one of the plurality of receiving slots.
Initially, Examiner notes that the written specification and drawing never provide express support for the grounding connector “coupling” the frame to the support structure. However, because the specification discloses that the connector “may additionally provide anti-theft security”, page 6, coupling is implied. 
Applicant’s arguments with respect to the rejection on the merits have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633